Composite Exhibit B
 Trump'sCase    9:19-mc-80024-DMM
        Mysterious                             Document
                   Super-PAC Donor Accused of Breaking         13-2 Entered on FLSD Docket 03/26/2019 Page 3/20/19,
                                                       Law - Bloomberg                                     1 of 1110)45 AM




Politics

Trump's Mysterious Super-PAC Donor
Accused of Breaking Law
By Bill Allison, Max Abelson, and Shahien Nasiripour
July 25, 2018, 8:56 PM EDT Updated on July 26, 2018, 10:36 AM EDT

    Global Energy Producers is run by Ukraine-linked businessmen
    Company was set up ﬁve weeks before making $325,000 donation


LISTEN TO ARTICLE           Global Energy Producers LLC didn’t exist until April. A month later, before
                            it had a working website, it was ﬂush with enough cash to make one of the
      3:37                  biggest donations of the year to America First Action Inc., a super-political
In this article             action committee backing President Donald Trump’s agenda.

  6739724Z
  ACTION INC
                            On Wednesday, the Washington-based nonproﬁt Campaign Legal Center
  Private Company
                            ﬁled a complaint with the Federal Election Commission accusing the
  0152481D
  CAMPAIGN LEGAL            company and two businessmen with connections to Ukraine of violating
  CENTER
  Private Company           campaign ﬁnance laws.




https://www.bloomberg.com/news/articles/2018-07-26/pro-trump-super-pac-got-illegal-contributions-complaint-alleges   Page 1 of 4
       Case 9:19-mc-80024-DMM Document 13-2 Entered on FLSD Docket 03/26/2019 Page 3/20/19,
Trump's Mysterious Super-PAC Donor Accused of Breaking Law - Bloomberg             2 of 1110)45 AM

                                  Learn more




                            It’s unlikely Global Energy Producers had enough revenue or capital to
                            make a $325,000 contribution so quickly, the complaint says. Under federal
                            law, donors to political committees must use their own funds.


                            “The company is conﬁdent that it is in compliance with all relevant
                            campaign ﬁnance laws,” Michael Marder, a lawyer for Global Energy
                            Producers, said in an email. He said any action would be “vigorously
                            defended.”




                            The complaint identiﬁes Igor Fruman and Lev Parnas as the most likely
                            sources of the money, based in part on other campaign contributions listing
                            the company as their employer, but acknowledges there could be others.
                            Because Global Energy Producers was incorporated in Delaware, it didn’t
                            have to immediately disclose directors or information about its owners,
                            making it diﬃcult to determine its ﬁnancial backers.


                            “People have discovered LLCs as a perfect mechanism to funnel money to
                            campaigns without any disclosure or accountability,” said Ann Ravel, an
                            FEC commissioner until last year. “They can easily receive money from
                            foreign actors, and those people are not permitted to engage in political
                            activity in the United States.”


                            America First Action, which calls itself the primary super-PAC backing the
                            president’s agenda, used to employ the consulting ﬁrm owned by former
                            Trump campaign manager Corey Lewandowski. This week it hired Kimberly
                            Guilfoyle, who’s dating Donald Trump Jr.




https://www.bloomberg.com/news/articles/2018-07-26/pro-trump-super-pac-got-illegal-contributions-complaint-alleges   Page 2 of 4
          Case 9:19-mc-80024-DMM Document 13-2 Entered on FLSD Docket 03/26/2019 Page 3/20/19,
Trump's Mysterious Super-PAC Donor Accused of Breaking Law - Bloomberg                3 of 1110)45 AM

                                  Fruman is a Russian-speaking businessman who deals in international trade.
                                  He has ties to Ukraine through a charitable group and serves as a channel
                                  between Trump and Kiev’s Jewish community, according to an interview he
                                  gave to a Russian-language outlet that’s cited in the complaint.


                                  He and Parnas both met with Trump at a fundraising event, according to
                                  that outlet, which also published photographs of Fruman standing with
                                  Trump and the donor’s ID badge from a March event with the president at
                                  Mar-a-Lago.


                                  Parnas is a former stockbroker who was facing eviction from his house in
                                  Florida earlier this year, according to another lawsuit. He worked for ﬁve
                                  brokerages that shut down after regulators accused them of lying, cheating
                                  customers and breaking industry rules, records show, and co-owned one of
                                  them. That’s not mentioned in his biography on the website for his business
                                  Fraud Guarantee, which advertises tools to protect investors.


                                  “Mr. Parnas is proud of the fact that he enjoyed that tenure without a single
                                  professional complaint against his license or business,” it says about his
                                  brokerage days. He didn’t return messages, and the status of the eviction
                                  lawsuit was unclear.


Tech Newsletter                   Igor’s brother Steven has a connection to Global Energy Producers,
                                  according to public records. A house he owns is listed as the company’s
Get Fully Charged,
featuring insights from
                                  address on a $50,000 donation to Friends of Ron DeSantis, a group backing
our reporters around the          the Republican congressman’s bid to be governor of Florida. All told, Global
world
                                  Energy Producers and its executives have given more than $440,000 this
EMAIL
                                  year to Republican candidates and groups backing them.
 Enter your email

By submitting my information, I
agree to the privacy policy.
                                  Steven Fruman was a manager of several companies accused in a successful
                                  civil suit of laundering money for an allegedly massive insurance fraud,
           Sign Up
                                  though he wasn’t named as a defendant. He said in a call that he’s not
                                  involved in Global Energy Producers.


                                  “I didn’t do this company,” he said. The address listed in the DeSantis
 Have a conﬁdential tip           donation is “false information.”
 for our reporters?

 GET IN TOUCH
                                  — With assistance by Polly Mosendz

 Before it's here, it's on the
 Bloomberg Terminal.              (Adds comment from lawyer for Global Energy Producers in 4th paragraph.)
 LEARN MORE




https://www.bloomberg.com/news/articles/2018-07-26/pro-trump-super-pac-got-illegal-contributions-complaint-alleges   Page 3 of 4
           Case 9:19-mc-80024-DMM Document 13-2 Entered on FLSD Docket 03/26/2019 Page 4 of 11




LLCs: The Perfect Mechanism to Funnel Secret (and
Perhaps Foreign) Money Into Elections
JULY 30, 2018



ISSUES: CAMPAIGN FINANCE




Photo by James McNellis via Creative Commons.



It is illegal to make political contributions in the name of someone else. Yet, in
recent months, three corporations appear to have been used to do just that.
          Case 9:19-mc-80024-DMM Document 13-2 Entered on FLSD Docket 03/26/2019 Page 5 of 11

The disclosure of who’s spending to influence elections is critical to our democracy
—it’s how “citizens can see whether elected officials are ‘in the pocket’ of so-called
moneyed interests,” as Justice Anthony Kennedy even emphasized in Citizens

United. But voters are denied this information if political contributions are
laundered through shell corporations set up to protect the anonymity of the true
donors.

With two new complaints against corporations that collectively have given more
than half-a-million dollars to super PACs this year, CLC is calling on the Federal
Election Commission (FEC) to act.

Global Energy Producers LLC

Global Energy Producers LLC (GEP) was one of the biggest donors to a pro-Trump
super PAC. But the LLC didn’t form until April of this year, Delaware corporation
records show, has no website or other discernible public presence, and shows no
evidence of any business income.

Yet somehow, just a month after it formed, it was flush with enough cash to give
$325,000 to America First Action Inc., which describes itself as “the primary super
PAC dedicated to electing federal candidates who support the agenda of the
Trump-Pence administration.”

CLC filed a complaint with the (FEC) calling for an investigation, since this appears
to be yet another example of shell corporations being used to funnel money to
super PACs while evading any donor disclosure or accountability.

Read the Bloomberg story that followed CLC’s complaint.

Available evidence suggests two businessmen, Igor Fruman and Lev Parnas, are
behind this shell corporation. In contributions they have made under their own
names, Fruman and Parnas have listed addresses that match GEP’s addresses in
federal and state campaign finance records, and both men explicitly listed GEP as
their employer   in contributions they made in June.
         Case 9:19-mc-80024-DMM Document 13-2 Entered on FLSD Docket 03/26/2019   Page 6 of 11


According to two Russian-language news articles that CLC obtained, the Ukrainian-
born Fruman and Russian-born Parnas met personally with President Trump at a
small closed-door meeting in Washington just weeks before GEP gave $325,000 to

America First Action. Fruman also reportedly attended an event at President
Trump’s Mar-a-Lago property in Florida in March.

The FEC must take this matter seriously and investigate whether Fruman, Parnas,
or others violated campaign finance law by using a shell corporation to disguise the
true source of six figures in political contributions. The FEC should also determine
whether GEP failed to properly register as a political committee.

Blue Magnolia Investments LLC and Highway 76 LLC

Also this year, Blue Magnolia Investments LLC and Highway 76 LLC were major
donors to a super PAC called DefendArizona. But they registered as corporations
in Delaware only five weeks before making their contributions, and, like GEP, do
not appear to have public footprints or show signs of legitimate business income.

Five weeks after forming, Blue Magnolia and Highway 76 each gave $100,000 to
DefendArizona, which is reportedly supporting Martha McSally in the U.S. Senate
race in Arizona. These contributions placed Blue Magnolia and Highway 76 among
the top five donors to this super PAC. The timing of their formation so close to
their six-figure donations, together with the absence of any evidence that either
took in anywhere close to $100,000 in legitimate business income in five weeks,
points to these LLCs being established for the purpose of anonymously funneling
large sums to DefendArizona.

CLC’s complaint calls on the FEC to investigate.

Read the Daily Beast’s coverage of CLC’s complaint against Blue Magnolia and
Highway 76.

***
          Case 9:19-mc-80024-DMM Document 13-2 Entered on FLSD Docket 03/26/2019 Page 7 of 11
CLC has long pointed to the problem with shell corporations being used to evade
disclosure laws. This could be a way for foreign actors, who are not permitted to
engage in political activity in the U.S., to secretly make contributions to super PACs
supporting campaigns. Without the FEC enforcing the law, this is a clear pathway

for secret actors to influence U.S. elections.

In the 2012 and 2016 election cycles, CLC filed a series of FEC
complaints addressing the use of LLCs to mask the identities of both Democratic
and Republican donors who gave contributions to super PACs ranging from
$857,000 to over $12 million. Several of the donors openly admitted to the media
that they contributed through LLCs and other opaque corporate entities for the
purpose of hiding their identities from the public.

The FEC deadlocked on enforcing the law against the donors who used LLCs to
mask their identities in the 2012 and 2016 cycles. However, the Republican
Commissioners laid down a standard that they said they would use for future
cases. If an LLC with no public footprint makes a big donation to a super PAC
shortly after its creation, and there is no evidence the LLC had any business
revenue or legitimate investments, the FEC has signaled it will open an
investigation.

The use of GEP, Blue Magnolia, and Highway 76 to launder money into the 2018
elections will present a critical test of the FEC's stated commitment to enforcing
the law against sham LLCs.




                                  You might also like...
                 Case 9:19-mc-80024-DMM Document 13-2 Entered on FLSD Docket 03/26/2019 Page 3/20/19,
      Trump Group Megadonor Flouts Judgeʼs Demand for Documents                              8 of 1110)47 AM

                                                                                                                   LOG OUT


      {"slug":                                        Hot                                                              Hot




                          CHEAETT                                                                                   NEWSLETTERS      JOIN         LOG IN
                           SHE        POLITICS ENTERTAINMENT WORLD NEWS HALF FULL CULTURE U.S. NEWS TECH SCIENCE SCOUTED TRAVEL




PLEASE


mp Group Megadonor Flouts Judge’s Demand for                                                                                       1      Portable Storage
                                                                                                                                          Containers



uments                                                                                                                             2      Ductless Mini Split
                                                                                                                                          Air Conditioners
hs after a pro-Trump super PAC donor’s records were demanded, there’s still no records. They may show why its top exec is
 GOP big sums while he’s deeply in debt.


chlan Markay   12.20.18 11:20 AM ET
                                                                                                                                   3      Best French Door
                                                                                                                                          Refrigerators




                                                                                                                                   4      Diabetic Neuropath
                                                                                                                                          Reversal




                                                                                                                                   5      Top 10 Car Insuranc
                                                                                                                                          Companies

                                                                                                                                  Sponsored




                                                                                                                                  READ THIS LIST
                                                                                                                                  College Essay ‘Editors’ Reveal How
                                                                                                                                  Kids Cheat
                                                                                                                                  TARPLEY HITT


                                                                                                                                  Mom Made Her Daughter Sick. So H
                                                                                                                                  Daughter Killed Her.
                                                                                                                                  KEVIN FALLON


                                                                                                                                  Colbert Mocks ‘Turd-Juggler’ Kelly
                                                                                                                                  Over Hubby’s Tweets
                                                                                                                                  MATT WILSTEIN


                                                                                                                                  Surprise! AMI’s ‘Space Force’
                                                                                                                                  Magazine Is Bullsh*t
                                                                                                                                  DAVID AXE




      https://www.thedailybeast.com/trump-group-megadonor-flouts-judges-demand-for-documents                                                      Page 1 of 8
              Case 9:19-mc-80024-DMM Document 13-2 Entered on FLSD Docket 03/26/2019 Page 3/20/19,
       Trump Group Megadonor Flouts Judgeʼs Demand for Documents                          9 of 1110)47 AM
on/Getty
                                                                                                               YouTube Mom Accused of Abusing
                                                                                                               Forcing Them to Perform
                                                                                                               BARBIE LATZA NADEAU




               This story originally appeared in The Daily Beast newsletter Pay Dirt. Sign up for that
               newsletter: HERE.

               It’s been two months since a judge demanded financial records from a high-dollar corporate       1      Portable Storage
                                                                                                                       Containers
               donor to a leading pro-Trump super PAC. But that company still hasn’t produced records
               that might show why its top executive is donating big sums to national Republicans while
               he’s still hundreds of thousands of dollars in debt.

               The company, Global Energy Producers LLC (GEP), was a top donor this cycle to America
                                                                                                                2      Ductless Mini Split
                                                                                                                       Air Conditioners

               First Action, which was highly active on behalf of midterm Senate candidates supportive of
               President Donald Trump. One of its top executives, a politically connected Republican
               named Lev Parnas, has won audiences with the president and prominent Trumpworld
               figures this year.
                                                                                                                3      New Chevrolet
                                                                                                                       Silverado


               Parnas is a five-figure GOP donor in his own right. But now a former business associate of
               his wants to know why GEP and its executives are throwing around all this cash while
               Parnas still owes that associate more than $500,000 from a years-old federal lawsuit. Now
                                                                                                                4      Latest Sleep Apnea
                                                                                                                       Devices
               a judge in Florida wants to know, too: He’s demanded that GEP produce significant internal
               financial records.

               The legal wrangling could offer a glimpse into the structure and workings of GEP, a new and      5      7% Interest Savings
                                                                                                                       Accounts
               relatively obscure company that hopes to cash in on Trump’s plans to boost energy exports
                                                                                                               Sponsored
               to Europe—and is making hefty political contributions to bolster its standing in
               Washington.

               GEP drew attention over the summer when it donated $325,000 to America First, $50,000
               to a PAC supporting Rep. Ron DeSantis (the now-governor-elect of Florida), $15,000 to a
               super PAC spending in the U.S. Senate race in West Virginia, and $20,000 to a pair of state-
               level candidates in Nevada.

               Parnas chipped in $20,000 to Republican candidates and political groups this cycle, on top
               of the $50,000 he donated to a joint fundraising committee for the Trump campaign and
               the Republican National Committee in 2016.

               Those donations came even as a former business associate sought to collect a huge federal
               judgment against Parnas. The legal dispute originated in 2010 with a film project for which
               Parnas attempted to recruit investors. According to federal court records, one investor was
               courted with tactics that included a dinner with actor Jack Nicholson. But the film project
               still has not materialized, and in 2011 the investor, Michael Pues, sued Parnas to recoup his
               money, provided from a Pues family trust’s retirement account. In 2015, a federal court
               awarded Pues a judgment that has, with interest, swelled to more than $500,000. A federal
               appeals court subsequently upheld the decision.

               Parnas has yet to pay that judgment. So when PAY DIRT first reported his involvement with
               GEP, and its six-figure donation to America First, Pues filed a new motion in a court in
               Florida’s Palm Beach County, where he has sought to enforce the ruling against Parnas.


       https://www.thedailybeast.com/trump-group-megadonor-flouts-judges-demand-for-documents                                 Page 2 of 8
      Case 9:19-mc-80024-DMM Document 13-2 Entered on FLSD Docket 03/26/2019 Page 10
Trump Group Megadonor Flouts Judgeʼs Demand for Documents                            of 11
                                                                                  3/20/19, 10)47 AM



        Pues is seeking information about GEP’s finances, leadership structure, and Parnas’
        involvement with the group.

        In late July, Pues’ lawyer announced his intent to subpoena GEP for “all documents signed
        by Lev Parnas on behalf of” GEP, such as “bank deposit agreements, political action
        committee finance documents, checks, leases, and operating agreements.” He also asked for
        a “list of all officers/managers” and all correspondence involving Parnas since April 1, 2018.     Doctor Says Don’t Di
                                                                                                           Make Belly Fat Disap
        The subpoena requested those records be turned over to Pues’ lawyers by Sept. 14. But more         This)

        than a month later, Pues’ attorney said he had heard nothing from the company about the
        requested documents. He filed a motion with the court demanding the records be produced.
        Neither Parnas nor GEP opposed the motion in court, and the judge granted it. He ordered
        that the company comply with the subpoena by Nov. 1, and warned that it would be held in
        contempt if it didn’t.

        Two weeks after that deadline, GEP still hadn’t produced those records. Pues filed a motion
        to hold the company in contempt. The court has yet to hold a hearing on the motion, but
        GEP denies that it’s in violation of the court’s order. Though the company is well past the
        court-imposed deadline, a spokesperson told PAY DIRT that Chris Draper, an attorney for
        both Parnas and GEP, has been in contact with Pues’ attorneys to sort out the scope of the
        subpoena.


        RELATED IN POLITICS




        The Trump Exec Who Could        Chelsea Manning Jailed for         Mercer Funding for Muslim-Ban
        Take Down the Donald Isn’t      Refusing to Testify on WikiLeaks   Front Group Revealed
        Cohen



        “Global Energy Producers has always complied with all appropriate financial disclosure
        laws and will continue to do so,” the spokesperson said in a statement. “Mr. Parnas has
        responded to the specific subpoena as attorneys for both sides are in constant
        communication and working in partnership towards an amenable agreement.”

        Pues’ attorney, Tony André of the André Law Firm in Aventura, Florida, says that is simply
        untrue. “This is a lie,” he said after presented with GEP’s statement. He acknowledged
        having been in touch with Draper, but said Draper never actually acknowledged in their
        discussions that he was representing GEP, and that they never discussed the subpoena of
        the company.

        “In fact,” he told PAY DIRT in an interview, “the last email that I sent to Mr. Draper, before
        I sent the motion to compel, I said ‘To be clear, you represent Global Energy Producers?
        Because there’s an outstanding subpoena that is overdue.’ He never responded.”

        Emails reviewed by PAY DIRT confirm Draper and André were in touch about the case in
        the weeks after the judge ordered GEP to produce internal records. But the emails don’t
        mention that subpoena or GEP at all.


https://www.thedailybeast.com/trump-group-megadonor-flouts-judges-demand-for-documents                          Page 3 of 8
      Case 9:19-mc-80024-DMM Document 13-2 Entered on FLSD Docket 03/26/2019 Page 11
Trump Group Megadonor Flouts Judgeʼs Demand for Documents                            of 11
                                                                                  3/20/19, 10)47 AM



        André is set to depose another GEP executive, Igor Fruman, in January, court records
        indicate. GEP’s spokesperson maintains that the case is “a completely unrelated and
        independent issue concerning an investment in a film, in which Mr. Parnas and a previous
        entity of his were the only damaged party.”

        Fruman and Parnas incorporated the company in Delaware in April, and hope to use the
        company to capitalize on Trump’s plan to export more natural gas to Europe, where both
        GEP executives have business connections.

        At the same time, Parnas appears to have won access to a number of high-profile
        Republican officials. He’s been spotted this year hobnobbing with U.S. Ambassador to Israel
        David Friedman, former White House Communications Director Anthony Scaramucci,
        former Arkansas Gov. Mike Huckabee, and American Conservative Union Chairman Matt
        Schlapp. Parnas and Fruman also attended a Trump campaign event in early 2018 at the
        president’s Mar-a-Lago estate.

        Despite multiple federal court judgments against him, Parnas maintains that he was the
        wronged party in his business dealings with Pues, and he says he plans to file a new lawsuit
        in the dispute. “All legal remedies will be exercised in order to expose the truth—which will
        ultimately vindicate Mr. Parnas,” GEP’s spokesperson said.

                                                                                                            Gut Doctor "I Beg Am
        That new lawsuit will be filed in California, and a source familiar with plans for the litigation
                                                                                                            To Throw Out This Ve
        said its “related parties” will include “A-list Hollywood celebrities.”                             Now"

        Get the data:

          Federal Election Commission
          RECAP federal court records search
          Palm Beach County court records search



        Lachlan Markay            @lachlan    Lachlan.Markay@thedailybeast.com

        Got a tip? Send it to The Daily Beast here.




https://www.thedailybeast.com/trump-group-megadonor-flouts-judges-demand-for-documents                          Page 4 of 8
